REISSUE OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,054,396 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment to recite that the conductive traces/switch is permanently secured does not appear to be supported in the originally filed disclosure.  While it is recognized that the disclosed adhesive and deposition techniques are necessarily permanent, nonetheless they are still removable by an appropriate amount of mechanical force.  Nowhere does the subject patent specification discuss the traces as being permanently attached to the firearm’s trigger guard.  Rather, the only mention of “permanent” comes in the discussion of the traces being formed on a nonconductive substrate and not the trigger guard itself: “(t)he carrier 90 includes a flexible substrate body 92 that is sufficiently thin to satisfy the flush mounting requirements herein. The substrate body 92 may be formed of any of a variety of nonconductive sheet materials or thin films and may include an adhesive backing. On one side face of the substrate body 92, the traces 10, contacts 12 and switch 14 are permanently formed or attached by any of various methods.”  (Emphasis added.)


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “permanent” in claim 1 is a relative term which renders the claim indefinite. The term “permanent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Those in the art would not reasonably conclude that adhesive is permanent.  Note the comment in the newly cited art regarding the long-term effects of normal usage on adhesive and its reliability.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0246937 to Kim in view of the printed publication titled “Pocket Pistols” - “2012 Buyers Guide”, March 2012 Issue # 113, published by Harris Publications of New York, US, here after “Pocket Pistols”, as further evidenced by US 2012/0144718 to Danielson et al. and US Patent No. 5,654,594 to Bjornsen III, et al., and further in view of Low Light Essentials #4 — Gear — Weapon Lights for Handguns, see at
https://www.theboxotruth.com/low-light-essentials-4-gear-weapon-lights-for-handguns/ - as viewable on 11/18/2008 (Year: 2008) and Candle Power at https:/Awww.candlepowerforums.com/vb/showthread.php?230827-Best-way-to-
attach-a-tapeswitch -- as viewable on 5/4/2009 (Year: 2009).
As to Claim 1, Kim teaches a firearm accessory control system, comprising: a powered device (light beam generator 36) removably secured (note the discussion of “removably secured” in Kim at [0014], which those of ordinary skill would have understood to include an inherent temporary attachment/securing mechanism) to a firearm (20), frame forward of a firearm trigger guard (26); a conductive trace (in the form of tape switch comprising conductive electrodes in a flexible enclosure at [0077] extending flushly on a downward facing outer surface of the trigger guard (as best seen in Figure 2 in phantom and in Figure 18) and extending to the powered device;
	the conductive trace also forming a switch (at 170, Fig. 2) disposed on the downward facing outer surface (of the trigger guard), however, the switch is not, per se, operable without displacement of any portion of the switch and with no force applied to the switch, being that it requires squeezing of the electrodes to bring them into contact and complete the circuit, and as now amended, the conductive trace is not per se permanently secured to the trigger guard.

Given these combined teachings, it would have been obvious to those having ordinary skill in the art before the effective filing date of the present claimed invention, absent any unexpected results, to have substituted the switch of Pocket Pistols for the switch of Kim as a mere substitution of known functionally equivalent light switches readily operable by a user upon griping the firearm in its operational position.  Supporting that a substitution of this variety would have been obvious, is the fact that Danielson et al., in the same field of endeavor, teach that an electrical contact style of switch is a suitable substitute for a mechanical pressure switch in his similarly located switch (only not on the trigger guard), states that “the momentary on/off switch may be a mechanical pressure switch, a heat sensitive switch, an electrical contact switch, or any other suitable switch. In alternative embodiments, the switch may be of any other operation configuration, including click-on/click-off and such.”  (Emphasis added.)
The switch/conductive trace of modified Kim is removably attached/secured by a temporary attachment mechanism, unlike the now-claimed “permanent” securing of the conductive trace/switch.  First, the concept of permanent is a relative one as it is necessarily possible to remove any device that is attached to another, even if it is integrally formed as, for example, by molding or casting.  That said, the concept of using 
As to Claim 2, those having ordinary skill in the art before the invention would have understood that the tape switch mentioned in Kim, stated as being of the type used by Bjornsen, II et al. in US Patent No. 5,654,894, would have included a nonconductive base layer disposed on the downward facing outer surface; and wherein:
the conductive trace is disposed on the base layer.  See Bjornsen, III et al. Figure 2 and the corresponding description describing conductors 20 and 21 and insulating layer 22.
As to Claim 4, Kim teaches the accessory to be a light at (36).
As to Claim 6, based on Kim as it references Bjornsen, III et al., the conductive trace has a width and a height, the width greater than the height.  See Figure 2 of Bjornsen, III et al.
As to Claim 7, modified Kim discloses the invention substantially as claimed less
the conductive trace width being in the range of four to seven millimeters, and the conductive trace height being less than 0.5 millimeters, however, absent any teaching of . 

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that modified Kim does not disclose the switch element to be permanently attached.  It is reasoned that Kim does requires both the powered device 36 and the trace/switch to be removeable.  
In response, the amendment has led to the above new ground of rejection.  In looking at the potential meanings of “permanently secured” in the subject patent’s specification, one can readily discern three options for attachment of the conductive trace.  First is the discussion of an apparent type of deposition where traces are formed on a surface of the handgun: “(a) flush switch configuration may also be provided by conductive traces or leads formed directly on or within surface furrows or grooves formed in a nonconductive handgun frame…”.  Next is a deposition on a polymer film: “…the mating contacts 12, traces 10 and switch 14 are integrally formed as a conductive metallic matrix deposited on a polymer film ribbon.”  Third is a discussion of an adhesive: “(b)oth the mating contacts 12 and the traces 10 may be mounted using any of a variety of structural adhesives such as epoxy adhesive.”  Lastly, is a lternatively, the switch 14 and mating contacts 12 may be each separately formed of solid metal foil and secured to the handgun 100, separately from the traces 10, but joined to establish the required electrical connectivity.”  As such, to the extent that a “permanent” attachment mechanism is disclosed, adhesive is notably one of the “permanent” options.  Modified Kim above relies on the known teachings in the art of using adhesive, for example, as a “permanent” attachment mechanism.  Since this mode of attachment is identical to that encompassed by the claimed “permanently secured” attachment and as supported by the original disclosure, modified Kim continues to read on the claims.
As to the argument that a permanent switch on Kim would make it no longer removable and thus would not allow for the fundamental principles of Kim, making the switch permanently secured would not prevent removal as any structure is necessarily removable, even if “permanent”.  Further, such a modification of Kim would have no bearing on the function of the switch or the powered device, which would both continue to operate as intended.  Combined with the knowledge that permanent attachment of such switches was notorious in the art, it is only reasonable to conclude that those having ordinary skill in the art at the time of the invention would have understood that either the switch or the powered device could be permanently or removably attached without destroying the underlying operation of the switch or the powered device.  It must be recognized that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As to the continued assertion that modified Kim does not teach that a conductive trace is “flush” as that term is defined by Applicant's specification.
	In response, again, in looking at the specification of the subject patent at col. 3:39-55, there are essentially three basic embodiments discussed in reference to the switch 14.  One, the switch 14 is “surface-mounted in form and function with a profile that is effectively flush with the surrounding surface of the trigger guard” (emphasis added); two, the switch can be “conductive traces or leads formed directly on…a nonconductive handgun frame”; and three, the switch can be conductive traces “within furrows or grooves formed in a nonconductive handgun frame.”  While it is agreed that Applicant can be his own lexicographer, applicant cannot reasonably discount the fact that the term “flushly” as defined in the specification includes the “effectively flush” first-mentioned embodiment above wherein the traces and switch are “surface-mounted”, i.e. without a groove to make it recessed within the trigger guard.  Note the claim language calls for the trace to be “flushly on” and the switch to be “disposed on” the trigger guard as opposed to being flushly in or disposed in. Thus, it is clear that a surface-mounted switch would meet the claim limitation as defined in the specification with respect to the embodiments that do not require a grooved recess for the traces.  However, even if one were to disagree, the rejection relies upon the Applicant-provided Pocket Pistols teaching of a flush mounted switch constituting exposed metallic portions as a substitute for the Kim switch.  In the transmittal accompanying Pocket Pistols, Applicant admitted in-part:
“d. The switch 14 is exposed in a flush manner on the downward facing surface
of the rigid arm 12;
e. The switch 14 is configured to be operable by a user on simple contact, with
and/or without a contact force, of the user's finger on a portion of the switch
14;
f. the switch 14 includes two mutually separated exposed metallic portions”. (Emphasis added.)
Therefore, the combined teachings clearly establish a flushly mounted switch within the scope of applicant’s disclosed meaning of “flush”.
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0246937 to Kim in view of the printed publication titled “Pocket Pistols” - “2012 Buyers Guide”, March 2012 Issue # 113, published by Harris Publications of New York, US, here after “Pocket Pistols”, as further evidenced by US 2012/0144718 to Danielson et al. and US Patent No. 5,654,594 to Bjornsen III, et al., and further in view of and further in view of US 2015/0267998 to Grace, Jr. et al., Low Light Essentials #4 — Gear — Weapon Lights for Handguns, see at
https://www.theboxotruth.com/low-light-essentials-4-gear-weapon-lights-for-handguns/ - as viewable on 11/18/2008 (Year: 2008) and Candle Power at https:/Awww.candlepowerforums.com/vb/showthread.php?230827-Best-way-to-
attach-a-tapeswitch -- as viewable on 5/4/2009 (Year: 2009).
As to Claim 3, modified Kim discloses the invention substantially as claimed less

However, US 2015/0267998 to Grace, Jr. et al. teaches, in Figure 12 and at [0092], that it was well known to place grooves into portions of a firearm such as the barrel, stock, etc. in order to recess conductive traces of a light.  As such, given the combined teachings, it would have been obvious to those having ordinary skill in the art before the effective filing date of the present claimed invention to have formed recesses or grooves in the trigger guard of modified Kim in order to provide the intrinsic benefits of preventing snagging of the conductors on external objects or the user and maintaining the expected tactile response when handling the firearm.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0246937 to Kim in view of the printed publication titled “Pocket Pistols” - “2012 Buyers Guide”, March 2012 Issue # 113, published by Harris Publications of New York, US, here after “Pocket Pistols”, as further evidenced by US 2012/0144718 to Danielson et al. and US Patent No. 5,654,594 to Bjornsen III, et al. as applied to Claim 1 above and as further evidenced by US 7,845,817 to Miller,  US 5,621,999 to Moore and US 2013/0292238  to Petty et al., and further in view of Low Light Essentials #4 — Gear — Weapon Lights for Handguns, see at
https://www.theboxotruth.com/low-light-essentials-4-gear-weapon-lights-for-handguns/ - as viewable on 11/18/2008 (Year: 2008) and Candle Power at https:/Awww.candlepowerforums.com/vb/showthread.php?230827-Best-way-to-
attach-a-tapeswitch -- as viewable on 5/4/2009 (Year: 2009).
 extends onto the firearm grip.  However, each of Danielson et al., Bjornsen III, et al., US 7,845,817 to Miller, and US 5,621,999 to Moore teach similar firearms with the switch location being either under the trigger guard or on the firearm grip.  Merely forming a longer switch such that it would encompass both areas lacks patentable moment.  See for example the elongated switch teaching of Petty et al., namely at [002]: “(i)t is known to provide extended electrical contact strips which permit a user to press at any point along the strip. These are used in applications such as police stations where an elongate extended switch is required to be available around a room as an easily reached alarm, or in industrial plants where an extended switch which can be activated along its length is required to trigger a machine safety cut out. Such extended switches are variously known as "press at any point switches", "tape switches", or "ribbon switches" or "linear switches".  
As such, it would have been an obvious matter of design choice to those of ordinary skill in the art before the effective filing date of the present claimed invention to have formed a switch that extends onto the firearm grip (from the trigger guard) absent any teaching of criticality or unexpected results (Para 0037 of the Specification of the instant application) given that the art makes it clear that that the invention would perform equally well with the switch being located at various locations on the grip and trigger guard (and thus both) and also makes it clear that elongated switches are notorious when longer contact regions are needed or desired.

Rejection under 35 U.S.C. 251
Claims 1-7 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
See the above discussion of new matter added to the specification.

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 


The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 

h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947.  The examiner can normally be reached on 7:00a-5:00p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey R. Jastrzab/					Conferees:  /GKD/ and /GAS/
JEFFREY R. JASTRZAB
Primary Examiner, Art Unit 3993
Central Reexamination Unit